Dore, J. (dissenting in part).
The allegations of the complaint are limited by the allegedly libelous article when it is made part of the complaint and the innuendo may not enlarge the meaning of the words alleged to be libelous per se. (Hays v. American Defense Society, 252 N. Y. 266.) In view of the fact that the letters annexed as exhibits to the causes of action other than the fourth do not conned! the defendant Dr. Walter D. Smith with such other causes of action, the entire complaint except the fourth cause of action should be dismissed as to the defendant Dr. Walter D. Smith, and for analogous reasons the fourth cause of action should be dismissed as to the defendant Dudley H. Smith. Except as stated, I otherwise entirely concur in the per curiam opinion herein.
Order, so far as appealed from, modified by dismissing the “ first,” “ third,” “ seventh ” and “ eighth ” causes of action and as so modified affirmed, without costs.